[J-22-2017] [MO: Mundy, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


GREEN PARTY OF PENNSYLVANIA                    :   No. 11 MAP 2017
AND CHERI HONKALA,                             :
                                               :   Appeal from the Order of the
                     Appellants                :   Commonwealth Court dated February
                                               :   15, 2017 at No. 43 MD 2017
                                               :
              v.                               :   SUBMITTED: February 23, 2017
                                               :
                                               :
DEPARTMENT OF STATE BUREAU OF                  :
COMMISSIONS, ELECTIONS AND                     :
LEGISLATION AND COMMONWEALTH                   :
OF PENNSYLVANIA,                               :
                                               :
                     Appellees                 :


                                  CONCURRING OPINION

                                                   DECIDED: March 3, 2017
JUSTICE TODD                                       OPINION FILED: August 22, 2017
       I join the Majority Opinion, except for its manner of calculating the timeliness of

Appellants’ nomination certificate. On that, my analysis differs, but arrives at the same

conclusion.

       Section 629 of the Election Code provides that nomination certificates in special

elections for offices such as those at issue in this case “shall be filed in the office of the

Secretary of the Commonwealth not later than fifty (50) days prior to the date of the

special election.” 25 P.S. § 2779. The date of the special election was March 21, 2017.

One day prior to that date was March 20, 2017. Two days prior to that date was March

19, 2017. Counting backwards in this fashion on the calendar, January 30, 2017 was

the 50th day prior to the special election. Accordingly, the Department of State correctly
set January 30, 2017 as the filing date for nomination certificates. As Appellants filed

their nomination certificate on January 31, 2017, it was untimely filed.1

       Moreover, contrary to Appellants’ contention, this calculation is entirely consistent

with Section 103(e) of the Code, which provides that, “[i]n determining or reckoning any

period of time mentioned in this act, the day upon which the act is done, paper filed, or

notice given, shall be excluded from, and the date of the primary, election, hearing or

other subsequent event, as the case may be, shall be included in the calculation or

reckoning.”   25 P.S. 2603(e).     Returning to the core illustration above:       had the

nomination certificates been due one day prior to the special election on March 21,

2017, they would have been due on March 20, 2017.            That calculation includes the

election day, and excludes the filing/due date — constituting one day in total — per

Section 103(e). The 50-day calculation above, yielding a filing date of January 30,

2017, is likewise consistent with Section 103(e).




1
  The dissent contends that, under a common sense reading of Section 629, “the date
of the special election, March 21, 2017, is counted as the first of the fifty day time
period.” Dissenting Opinion (Donohue, J.) at 2 (emphasis added). This interpretation,
however, yields the illogical conclusion that the first day “prior” to the special election
was itself the date of the special election — that is, that one day prior to March 21, 2017
was March 21, 2017. I find nothing commonsensical about such an interpretation. In
my view, an ordinary citizen would understand that one day prior to March 21 was
March 20.



                             [J-22-2017] [MO: Mundy, J.] - 2